Exhibit 10.28
CLIFF-VESTING AWARDS
OFFICER SEVERANCE PROGRAM PARTICIPANT
BROADCOM CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT(S)
AMENDMENT AGREEMENT
     AMENDMENT AGREEMENT by and between Broadcom Corporation, a California
corporation (the “Corporation”), and                                         
(the “Participant”) to be effective as of January 1, 2009.
RECITALS
     A. Participant is a party to one or more Restricted Stock Unit Issuance
Agreements with the Corporation pursuant to which Participant will become
entitled to receive shares of Common Stock that vest under the restricted stock
units evidenced by those agreements.
     B. The purpose of this Amendment Agreement is to bring each of those
Restricted Stock Unit Issuance Agreements, to the extent they pertain to
restricted stock units that were not vested as of December 31, 2004, into
documentary compliance with the applicable provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder.
     C. The Restricted Stock Unit Issuance Agreements that are the subject to
this Amendment Agreement are more particularly identified in attached
Schedule I.
     D. All capitalized terms in this Agreement shall have the same meanings
assigned to them in the applicable Restricted Stock Issuance Agreement.
     NOW, THEREFORE, it is agreed each of the Restricted Stock Unit Issuance
Agreements is hereby amended as follows, effective January 1, 2009:
     1. Sections 3(b) through 3(e) of each Restricted Stock Issuance Agreement
are hereby deleted in their entirety, and there is hereby added in replacement
the following new Sections 3(b), 3(c) 3(d), and 3(e):
          (b) The Participant is also a participant in the Corporation’s special
officer severance program pursuant to the terms of the letter agreement and
appendix between the Corporation and the Participant dated August 12, 2008 (the
“Severance Agreement”). The Severance Agreement sets forth certain terms and
conditions under which the Participant’s equity or equity-based awards from the
Corporation, including this Award, may vest in whole or in part on an
accelerated basis in connection with the Participant’s cessation of Employee
status under various specified circumstances. The Severance Agreement also sets
forth the date or dates on which the shares of Common Stock subject to the
awards which vest on such an accelerated

 



--------------------------------------------------------------------------------



 



basis, including the Shares subject to this Award, are to be issued, subject to
certain required delays as set forth in the Severance Agreement. The terms and
provisions of the Severance Agreement, as they apply to this Award, are hereby
incorporated by reference into this Agreement and shall have the same force and
effect as if expressly set forth in this Agreement. In the event of any conflict
between the provisions of this Agreement and those of the Severance Agreement,
the provisions of the Severance Agreement shall be controlling.
          (c) The following special vesting acceleration provisions shall be in
effect for this Award and the underlying Shares to the extent the various
vesting acceleration provisions applicable to this Award pursuant to the terms
and conditions of the Severance Agreement incorporated herein would not
otherwise result in the accelerated vesting of the Award and the underlying
Shares under the terms and conditions set forth below:
               - If (i) Participant’s Employee status is terminated by the
Corporation without Cause other than in connection with a Reduction in Force
prior to his or her vesting in all the Restricted Stock Units subject to this
Award and (ii) Participant delivers his or her Release to the Corporation within
twenty one (21) days after the date of such termination (or within forty-five
(45) days after such termination date, to the extent such longer period is
required under applicable law) and that Release becomes effective in accordance
with applicable law, then Participant shall vest in fifty percent (50%) of the
number of Restricted Stock Units subject to this Award (and the underlying
Shares) in which the Participant would have otherwise been vested at that time
had the Restricted Stock Units vested in successive equal quarterly installments
over the three (3)-year period measured from the Award Date; provided, however,
the number of vested Restricted Stock Units so calculated shall be reduced,
pursuant to the provisions of Section 4 of this Agreement, to the extent
Participant is not entitled to Service-vesting credit for any authorized leave
of absence during the period commencing with the Award Date and ending with such
termination date.
               - If (i) Participant’s Employee status is terminated by the
Corporation without Cause in connection with a Reduction in Force prior to his
or her vesting in all the Restricted Stock Units subject to this Award and
(ii) Participant delivers his or her Release to the Corporation within twenty
one (21) days after the date of such termination (or within forty-five (45) days
after such termination date, to the extent such longer period is required under
applicable law) and that Release becomes effective in accordance with applicable
law, then Participant shall vest in the number of Restricted Stock Units subject
to this Award (and the underlying Shares) in which the Participant would have
otherwise been vested at that time had the Restricted Stock Units vested in
successive equal quarterly installments over the three (3)-year period measured
from the Award Date; provided, however, the number of vested Restricted Stock
Units so calculated shall be reduced, pursuant to the provisions of Section 4 of
this Agreement, to the extent Participant is not entitled to Service-vesting
credit for any authorized leave of absence during the period commencing with the
Award Date and ending with such termination date.
          (d) In no event, however, shall the number of Restricted Stock Units
that vest on an accelerated basis in accordance with Section 3(c) exceed the
number of unvested Restricted Stock Units subject to this Award immediately
prior to the date of Participant’s termination of Employee status. The Shares
underlying the Restricted Stock Units that vest on

2



--------------------------------------------------------------------------------



 



an accelerated basis in accordance with Section 3(c) shall be issued on the
third (3rd) business day, within the sixty (60)-day period measured from the
date of the Participant’s Separation from Service due to such termination of
Employee status, following the date on which the Participant’s delivered Release
is effective following the expiration of all applicable statutorily-required
review and revocation periods, but in no event later than the last day of that
sixty (60)-day period on which the Release is so effective.
          (e) In the event the Participant’s Employee status terminates prior to
vesting in all the Shares due to his or her death or Permanent Disability, then
the applicable death and Permanent Disability provisions of the Severance
Agreement shall govern the Participant’s rights and entitlements.
     2. Sections 6(c) and 6(d) of each Restricted Stock Unit Issuance Agreement
are hereby amended in their entirety to read as follows:
          (c) Any Restricted Stock Units that are assumed or otherwise continued
in effect in connection with a Change in Control or replaced with a cash
retention program under Section 6(a) shall be subject to accelerated vesting in
accordance with the applicable terms and conditions of the Severance Agreement
incorporated herein should the Participant’s Employee status terminate under
certain specified circumstances within twenty-four (24) months after the
effective date of that Change in Control.
          (d) If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash retention program in accordance with Section 6(a), then
those units will vest immediately prior to the closing of the Change in Control.
The Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
shareholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the date on which
that Share would otherwise vest in accordance with the Vesting Schedule set
forth in Section 1, (ii) the date of Participant’s Separation from Service or
(iii) the first date following the Change in Control on which the distribution
can be made without contravention of any applicable provisions of Code
Section 409A. Such distribution shall be subject to the Corporation’s collection
of the applicable Withholding Taxes pursuant to the provisions of Section 8.
     3. Section 8(a) of each Restricted Stock Unit Issuance Agreement is hereby
amended to read as follows:
          (a) Except as otherwise provided in Section 6(d), on the applicable
date Shares are to be issued pursuant to the provisions of Section 1, 3 or 6 of
this Agreement, the Corporation shall issue to or on behalf of Participant a
certificate (which may be in electronic form) for the vested shares of Common
Stock to be issued on that date.
     4. Section 8(b) of each Restricted Stock Unit Issuance Agreement is hereby
amended to read as follows:

3



--------------------------------------------------------------------------------



 



          (b) The applicable Withholding Taxes with respect to the issued Shares
or any other consideration distributed to Participant shall be collected from
Participant as and when such taxes become due. Participant may, with respect to
the issued Shares, satisfy the applicable Withholding Taxes through one or more
of the following methods:
     (i) The delivery of a separate check payable to the Corporation;
     (ii) if and to the extent expressly authorized by the Plan Administrator at
the time, through a share withholding procedure, pursuant to which the
Corporation will automatically withhold, immediately upon the issuance of the
Shares, a portion of those Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant will be notified (either
in writing or through electronic transmission) of the time or times when the
Share Withholding Method will actually be available with respect to one or more
vested Shares that become issuable under this Agreement (such notification will
also set forth the procedures authorized and established by the Plan
Administrator for such purpose);
     (iii) irrevocable instructions given by Participant to a broker to remit to
the Corporation cash, in an amount equal to such Withholding Taxes, from a
previously established account Participant maintains with such broker; or
     (iv) to the extent the Share Withholding Method is not otherwise available
at the time one or more vested Shares become issuable, Participant may also
satisfy the applicable Withholding Taxes with respect to those Shares through
the use of proceeds from a next day sale of the issued Shares, provided and only
if (i) such a sale is permissible under the Corporation’s insider trading
policies governing sales of Corporation shares and (ii) such transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
     4. There is hereby added to the end of Section 9 of each Restricted Stock
Unit Issuance Agreement the following:
          In addition, it is the intent of the Corporation and the Participant
that the provisions of this Agreement comply with all applicable requirements of
Section 409A of the Code. Accordingly, to the extent there is any ambiguity as
to whether one or more provisions of this Agreement would otherwise contravene
the applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the applicable Treasury Regulations thereunder.

4



--------------------------------------------------------------------------------



 



     5. There is hereby added to the end of Section 10 of each Restricted Stock
Unit Issuance Agreement the following sentence:
          Should the determination be made that the Participant has not engaged
in any action or transaction that might constitute grounds for a termination for
Cause, then the escrowed Shares and/or funds shall in no event be released later
than the close of the calendar year in which such determination is made.
     6. Section 13 of each of the Restricted Stock Unit Issuance Agreements is
hereby amended in its entirety to read as follows:
          13. Parachute Payment . In the event the accelerated vesting and
issuance of the Shares subject to this Award would otherwise constitute a
parachute payment under Code Section 280G, then the applicable parachute payment
provisions of the Severance Agreement shall govern the Participant’s rights and
entitlements.
     7. Except as modified by this Amendment Agreement, all the terms and
conditions of each Restricted Stock Issuance Agreement subject to this agreement
shall continue in full force and effect.
IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

                      BROADCOM CORPORATION        
 
               
 
  By:                          
 
               
 
  Title:                          
 
               
 
  Dated:     ,   2008    
 
                 
 
                              PARTICIPANT
   

                        Printed Name:                           
 
                 
 
      Dated:     ,   2008  
 
                 

5



--------------------------------------------------------------------------------



 



SCHEDULE I
RESTRICTED STOCK UNIT ISSUANCE AGREEMENTS
     The following Restricted Stock Unit Issuance Agreements between the
Corporation and Participant are subject to the Amendment Agreement:
AGREEMENT:
Award Date:                                        

         
Number of Restricted Stock Units
       
Originally Subject to Agreement:
       
 
 
 
   
Number of Restricted Stock Units
       
Currently Outstanding:
       
 
 
 
   

AGREEMENT:
Award Date:                                        

         
Number of Restricted Stock Units
       
Originally Subject to Agreement:
       
 
 
 
   
Number of Restricted Stock Units
       
Currently Outstanding:
       
 
 
 
   

6